IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-61,434-15


                               IN RE RICHARD TAYLOR, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 2014-0049-A IN THE 159th DISTRICT COURT
                             FROM ANGELINA COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 159th District Court of Angelina County, the District Court entered a timely

order designating issues on July 16, 2018, more than 180 days have passed since the date the State

received the application, and the application has not been timely forwarded to this Court as mandated

by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Angelina County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting proof of the date
                                                                                                    2

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Angelina County. This application for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: February 13, 2019
Do not publish